


Exhibit 10.1
                                
August 4, 2015


STRICTLY CONFIDENTIAL


William A. Carter, M.D.
Hemispherx Biopharma, Inc.
1617 JFK Boulevard
Philadelphia, Pennsylvania 19103


Dear Dr. Carter:
 
This letter (the “Amendment Agreement”) constitutes an agreement between
Hemispherx Biopharma, Inc. (the “Company”) and Maxim Group LLC (the “Agent”) to
amend the Equity Distribution Agreement, dated as of July 23, 2012, between the
Company and the Agent, as amended (the “Agreement”), as follows:


Section 1(a)(i) of the Agreement is hereby amended by deleting the following
initial text:


“A registration statement on Form S-3 (File No. 333-182216) (the “registration
statement”) was initially declared effective by the Commission on July 2, 2012,
and is currently effective, under the Securities Act of 1933, as amended, and
the rules and regulations thereunder (the “Rules and Regulations”) (collectively
called the “Securities Act”);”


and inserting in replacement thereof the following:


“A registration statement on Form S-3 (File No. 333-182216) (the “First
Registration Statement”) was initially declared effective by the Commission on
July 2, 2012, and, prior to the expiration of such First Registration Statement,
a new registration statement on Form S-3 (File No 333-205228) (the “Second
Registration Statement”) was initially declared effective by the Commission on
August 4, 2015 (such date, the “Effective Date”) (the First Registration
Statement from July 2, 2012 through the Effective Date and the Second
Registration Statement from the Effective Date and thereafter, respectively,
hereinafter referred to as the “registration statement”) is currently effective,
under the Securities Act of 1933, as amended, and the rules and regulations
thereunder (the “Rules and Regulations”) (collectively called the “Securities
Act”);”.


In acknowledgment that the foregoing correctly sets forth the understanding
reached by the Agent and the Company, please sign in the space provided below,
whereupon this Amendment Agreement shall constitute a binding amendment to the
Agreement as of the date indicated above.


                
[remainder of page intentionally left blank]










Very truly yours,


MAXIM GROUP LLC


By s/Clifford A. Teller    
Name: Clifford A. Teller
Title: Executive Managing Director


Accepted and Agreed:


HEMISPHERX BIOPHARMA, INC.


By: s/ William A. Carter    
Name: William A. Carter
Title: Chief Executive Officer
















[SIGNATURE PAGE TO HEB AMENDMENT AGREEMENT]





